                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

RODNEY L. REESE, # 297555,                     )
                                               )
      Petitioner,                              )
                                               )
      v.                                       )    CIV. ACT. NO. 1:16cv805-ECM
                                               )                  [WO]
WALTER MYERS, et al.,                          )
                                               )
      Respondents.                             )

                                  OPINION and ORDER

      On January 16, 2019, the Magistrate Judge entered a Recommendation that

the petitioner’s habeas petition be dismissed with prejudice (doc. 15) to which no

objections have been filed.        Upon an independent review of the file, the

Recommendation, and for good cause, it is

      ORDERED as follows that:

      1. the Recommendation of the Magistrate Judge be and is hereby ADOPTED;

      2. to the extent that Reese seeks release from custody under ALA. CODE § 15-

           22-26, the petition for writ of habeas corpus be and is hereby DISMISSED

           for lack of jurisdiction as the petition is now moot.

      3. to the extent that Reese asserts claims challenging his conviction and

           sentence in 2014, the petition for writ of habeas corpus be and is hereby
  DENIED and this case be and is hereby DISMISSED with prejudice as the

  petition was filed after expiration of AEDPA’s one-year limitation period.

DONE this 13th day of March, 2019.


                              /s/ Emily C. Marks
                        EMILY C. MARKS
                        CHIEF UNITED STATES DISTRICT JUDGE
